
      
        DEPARTMENT OF HOMELAND SECURITY
        Coast Guard
        33 CFR Part 165
        [Docket No. USCG-2013-0192]
        RIN 1625-AA00
        Safety Zone; Tall Ship Safety Zones; War of 1812 Bicentennial Commemoration, Great Lakes
        
          AGENCY:
          Coast Guard, DHS.
        
        
          ACTION:
          Notice of proposed rulemaking.
        
        
          SUMMARY:
          The Coast Guard proposes to establish a temporary safety zone around each tall ship participating in the Tall Ships Challenge Great Lakes 2013 and the War of 1812 Bicentennial Commemoration. These safety zones will ensure the safety of participating tall ships, spectator vessels, and commercial traffic throughout the Great Lakes.
        
        
          DATES:
          Comments and related materials must be received by the Coast Guard on or before May 31, 2013.
        
        
          ADDRESSES:
          You may submit comments identified by docket number USCG-2013-0192 using any one of the following methods:
          (1) Federal eRulemaking Portal: http://www.regulations.gov.
          
          (2) Fax: 202-493-2251.
          (3) Mail: Docket Management Facility (M-30), U.S. Department of Transportation, West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue SE., Washington, DC 20590-0001.
          (4) Hand delivery: Same as mail address above, between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays. The telephone number is 202-366-9329.

          To avoid duplication, please use only one of these four methods. See the “Public Participation and Request for Comments” portion of the SUPPLEMENTARY INFORMATION section below for instructions on submitting comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          If you have questions on this proposed temporary rule, call or email Mr. Mark Bobal, Prevention Department, Ninth Coast Guard District, Cleveland, OH telephone (216) 902-6052, email mark.d.bobal@uscg.mil. If you have questions on viewing or submitting material to the docket, call Barbara Hairston, Program Manager, Docket Operations, telephone 202-366-9826.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
          
        
        Table of Acronyms
        
          DHS Department of Homeland Security
          FR Federal Register
          NPRM Notice of Proposed Rulemaking
          TFR Temporary Final Rule
        
        A. Public Participation and Request for Comments

        We encourage you to participate in this rulemaking by submitting comments and related materials. All comments received will be posted, without change, to http://www.regulations.gov and will include any personal information you have provided.
        1. Submitting Comments

        If you submit a comment, please include the docket number for this rulemaking (USCG-2013-0192), indicate the specific section of this document to which each comment applies, and provide a reason for each suggestion or recommendation. You may submit your comments and material online at www.regulations.gov, or by fax, mail or hand delivery, but please use only one of these means. If you submit a comment online, it will be considered received by the Coast Guard when the comment is successfully transmitted. If you fax, hand deliver, or mail your comment, it will be considered as having been received by the Coast Guard when the comment is received at the Docket Management Facility. We recommend that you include your name and a mailing address, an email address, or a telephone number in the body of your document so that we can contact you if we have questions regarding your submission.
        To submit your comment online, go to http://www.regulations.gov, type the docket number (USCG-2013-0192) in the “SEARCH” box and click “SEARCH.” Click on “Submit a Comment” on the line associated with this rulemaking.
        If you submit your comments by mail or hand delivery, submit them in an unbound format, no larger than 81/2 by 11 inches, suitable for copying and electronic filing. If you submit comments by mail and would like to know that they reached the Facility, please enclose a stamped, self-addressed postcard or envelope. We will consider all comments and material received during the comment period and may change the rule based on your comments.
        2. Viewing Comments and Documents

        To view comments, as well as documents mentioned in this preamble as being available in the docket, go to http://www.regulations.gov, type the docket number (USCG-2013-0192) in the “SEARCH” box and click “SEARCH.” Click on Open Docket Folder on the line associated with this rulemaking. You may also visit the Docket Management Facility in Room W12-140 on the ground floor of the Department of Transportation West Building, 1200 New Jersey Avenue SE., Washington, DC 20590, between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays.
        3. Privacy Act

        Anyone can search the electronic form of comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review a Privacy Act notice regarding our public dockets in the January 17, 2008 issue of the Federal Register (73 FR 3316).
        4. Public Meeting

        We do not now plan to hold a public meeting. But you may submit a request for one the using one of the four methods specified under ADDRESSES. Please explain why you believe a public meeting would be beneficial. If we determine that one would aid this rulemaking, we will hold one at a time and place announced by a later notice in the Federal Register.
        B. Basis and Purpose

        To further commemorate the War of 1812, the U.S. Navy will hold a series of events along the Great Lakes during the summer of 2013. This War of 1812 Bicentennial Commemoration is expected to bring millions of spectators to port areas throughout the Great Lakes. Detailed information about this commemoration can be found at http://www.visit1812.com.

        Also to commemorate the War of 1812 over the summer of 2013, twenty-one tall ships will traverse all five Great Lakes as part of the Tall Ships Challenge Great Lakes 2013. Between June 13 and September 17, 2013, the tall ships will appear in twenty-two Great Lakes ports and participate in five separate races. Of note, various tall ships will participate in the re-enactment of the Battle of Lake Erie in the vicinity of Put-in-Bay, OH on September 2, 2013. Millions of spectators are expected to attend tall ships events throughout the Great Lakes. Information about the Tall Ships Challenge can be found at: http://www.sailtraining.org/tallships/2013greatlakes/
        
        The Coast Guard expects the following tall sailing ships to participate in the Tall Ships Challenge Great Lakes 2013: the APPLEDORE IV, CHALLENGE, DENIS SULLIVAN, EMPIRE SANDY, FAIR JEANNE, FRIENDS GOOD WILL, HINDU, KAJAMA, LA REVENANTE, LYNX, MADELINE, NIAGARA, PATHFINDER, PEACEMAKER, PLAYFAIR, PRIDE OF BALTIMORE II, RED WITCH, SORLANDET, ST. LAWRENCE II, UNICORN, and the WINDY.
        The Ninth District Commander has determined that the War of 1812 Bicentennial Commemoration and the Tall Ships Challenge Great Lakes 2013 will pose serious dangers to the boating public. This determination is based on the high concentration of recreational boaters expected to be drawn to these events. The number of spectators is expected to be particularly high in the port areas of Erie, PA; Cleveland, OH; Put-in-Bay, OH; Bay City, MI; Chicago, IL; Green Bay, WI; and Duluth, MN because of events planned for those ports. The Ninth District Commander's determination is also based on the decreased maneuverability of tall sailing ships and the commercial vessel traffic known to frequent the aforementioned port areas.
        With these dangers in mind, the Ninth District Commander proposes to establish temporary safety zones pursuant to the authority granted in the Ports and Waterways Safety Act (33 U.S.C. 1221 et seq.).
        C. Discussion of Proposed Rule

        To alleviate the dangers posed by the expected high concentration of recreational boaters, commercial traffic operations, and the limited maneuverability of tall sailing ships, the Ninth District Commander has determined that it is necessary to establish a safety zone around each tall ship participating in the War of 1812 Bicentennial Commemoration and the Tall Ships Challenge Great Lakes 2013. Accordingly, the Ninth District Commander proposes to establish a safety zone around each of the tall ships listed in the Background and Purpose section above.

        These proposed safety zones will be in effect and enforced from 12:01 a.m. on June 13, 2013, until 11:59 p.m. on September 17, 2013. On September 2, 2013, each tall ship participating in the re-enactment of the Battle of Lake Erie will be surrounded by a safety zone 500 yards in radius. At all other times, between June 13, 2013, and September 17, each tall ship will be surrounded by a safety zone 100 yards in radius. These proposed safety zones will be in effect and enforced around each tall ship regardless of whether the tall ship is underway, at anchor, or moored.
        In accordance with 33 CFR § 165.33, no vessel or person may enter one of these proposed safety zones without the permission of the Ninth District Commander, the cognizant Captain of the Port, or the on-scene designated representative. Permission may be obtained to enter a safety zone by contacting the on-scene designated representative on VHF channel 16. Each vessel permitted to enter a safety zone must remain at least 25 yards from any tall ships within the zone. Additionally, each vessel permitted to enter one of the safety zones established by this proposed rule must operate at the minimum speed necessary to maintain a safe course and must proceed as directed by the Ninth District Commander, the cognizant Captain of the Port, or the on-scene designated representative.
        D. Regulatory Analyses
        We developed this proposed rule after considering numerous statutes and executive orders related to rulemaking. Below we summarize our analyses based on these statutes or executive orders.
        1. Regulatory Planning and Review
        This proposed rule is not a significant regulatory action under section 3(f) of Executive Order 12866, Regulatory Planning and Review, and does not require an assessment of potential costs and benefits under section 6(a)(3) of that Order. The Office of Management and Budget has not reviewed it under that Order. It is not “significant” under the regulatory policies and procedures of the Department of Homeland Security (DHS). We conclude that this proposed rule is not a significant regulatory action because we anticipate that it will have minimal impact on the economy, will not interfere with other agencies, will not adversely alter the budget of any grant or loan recipients, and will not raise any novel legal or policy issues.
        Although these proposed safety zones will be enforced throughout the Great Lakes, each zone will be relatively small and only enforced in any one particular geographic area for a minimal time. This is because the safety zones will follow the tall ships through the Great Lakes and not remain in any given area for more than a few days. Even when these proposed safety zones are being enforced in a given port area, vessels will have the opportunity to transit through a zone by obtaining permission from the Ninth District Commander, the cognizant Captain of the Port, or the on-scene designated representative. For these reasons, restrictions on vessel movement within any particular geographic area of the Great Lakes are expected to be minimal, and therefore, the Coast Guard considers this proposed rulemaking not to be a significant regulatory action.
        2. Impact on Small Entities
        Under the Regulatory Flexibility Act (5 U.S.C. 601-612), we have considered the impact of this proposed rule on small entities. The Coast Guard certifies under 5 U.S.C. 605(b) that this proposed rule will not have a significant economic impact on a substantial number of small entities.

        This proposed rule would affect the following entities, some of which may be small entities: The owners or operators of vessels intending to transit or anchor within one of the safety zones established by this proposed rule. This safety zone will not have a significant economic impact on a substantial number of small entities for the reasons discussed in the Regulatory Planning and Review section above.

        If you think that your business, organization, or governmental jurisdiction qualifies as a small entity and that this rule would have a significant economic impact on it, please submit a comment (see ADDRESSES) explaining why you think it qualifies and how and to what degree this rule would economically affect it.
        3. Assistance for Small Entities

        Under section 213(a) of the Small Business Regulatory Enforcement Fairness Act of 1996 (Pub. L. 104-121), we want to assist small entities in understanding this proposed rule. If the rule would affect your small business, organization, or governmental jurisdiction and you have questions concerning its provisions or options for compliance, please contact the person listed in the FOR FURTHER INFORMATION CONTACT, above. The Coast Guard will not retaliate against small entities that question or complain about this proposed rule or any policy or action of the Coast Guard.
        4. Collection of Information
        This proposed rule calls for no new collection of information under the Paperwork Reduction Act of 1995 (44 U.S.C. 3501-3520).
        5. Federalism
        A rule has implications for federalism under Executive Order 13132, Federalism, if it has a substantial direct effect on the States, on the relationship between the national government and the States, or on the distribution of power and responsibilities among the various levels of government. We have analyzed this proposed rule under that Order and determined that this rule does not have implications for federalism.
        6. Unfunded Mandates Reform Act
        The Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1531-1538) requires Federal agencies to assess the effects of their discretionary regulatory actions. In particular, the Act addresses actions that may result in the expenditure by a State, local, or tribal government, in the aggregate, or by the private sector of $100,000,000 (adjusted for inflation) or more in any one year. Though this proposed rule would not result in such an expenditure, we do discuss the effects of this temporary rule elsewhere in this preamble.
        7. Taking of Private Property
        This proposed temporary rule will not affect the taking of private property or otherwise have taking implications under Executive Order 12630, Governmental Actions and Interference with Constitutionally Protected Property Rights.
        8. Civil Justice Reform
        This proposed temporary rule meets applicable standards in sections 3(a) and 3(b)(2) of Executive Order 12988, Civil Justice Reform, to minimize litigation, eliminate ambiguity, and reduce burden.
        9. Protection of Children From Environmental Health Risks
        We have analyzed this proposed temporary rule under Executive Order 13045, Protection of Children from Environmental Health Risks and Safety Risks. This proposed temporary rule is not an economically significant rule and does not create an environmental risk to health or risk to safety that may disproportionately affect children.
        10. Indian Tribal Governments
        This proposed temporary rule does not have tribal implications under Executive Order 13175, Consultation and Coordination with Indian Tribal Governments, because it does not have a substantial direct effect on one or more Indian tribes, on the relationship between the Federal Government and Indian tribes, or on the distribution of power and responsibilities between the Federal Government and Indian tribes.
        11. Energy Effects

        This proposed rule is not a “significant energy action” under Executive Order 13211, Actions Concerning Regulations That Significantly Affect Energy Supply, Distribution, or Use.
        12. Technical Standards
        This proposed rule does not use technical standards. Therefore, we did not consider the use of voluntary consensus standards.
        13. Environment

        We have analyzed this proposed rule under Department of Homeland Security Management Directive 023-01 and Commandant Instruction M16475.lD, which guide the Coast Guard in complying with the National Environmental Policy Act of 1969 (NEPA) (42 U.S.C. 4321-4370f), and have made a preliminary determination that this action is one of a category of actions that do not individually or cumulatively have a significant effect on the human environment. This proposed rule is categorically excluded, under figure 2-1, paragraph (34)(g), of the Commandant Instruction because it involves the establishment of safety zones. A preliminary environmental analysis checklist supporting this determination is available in the docket where indicated under ADDRESSES.
        We seek any comments or information that may lead to the discovery of a significant environmental impact from this proposed rule.
        
          List of Subjects in 33 CFR Part 165
          Harbors, Marine Safety, Navigation (water), Reporting and record keeping requirements, Security measures, Waterways.
        
        
        For the reasons discussed in the preamble, the Coast Guard proposes to amend 33 CFR part 165 as follows:
        
          PART 165—REGULATED NAVIGATION AREAS AND LIMITED ACCESS AREAS
        
        1. The authority citation for part 165 continues to read as follows:
        
          Authority:
          33 U.S.C. 1231; 46 U.S.C. Chapter 701, 3306, 3703; 50 U.S.C. 191, 195; 33 CFR 1.05-1, 6.04-1, 6.04-6, and 160.5; Pub. L. 107-295, 116 Stat. 2064; Department of Homeland Security Delegation No. 0170.1.
        
        
        2. Add § 165.T09-0192 to read as follows:
        
          § 165.T09-0192
          Tall Ship Safety Zones; War of 1812 Bicentennial Commemoration, Great Lakes.
          (a) Locations. The following are safety zones:
          (1) All navigable waters of the United States located in the Ninth Coast Guard District within a 100 yard radius of the following tall ships: APPLEDORE IV, CHALLENGE, DENIS SULLIVAN, EMPIRE SANDY, FAIR JEANNE, FRIENDS GOOD WILL, HINDU, KAJAMA, LA REVENANTE, LYNX, MADELINE, NIAGARA, PATHFINDER, PEACEMAKER, PLAYFAIR, PRIDE OF BALTIMORE II, RED WITCH, SORLANDET, ST. LAWRENCE II, UNICORN, and the WINDY. These proposed safety zones will be enforced around each tall ship regardless of whether the tall ship is underway, at anchor, or moored.
          (2) All navigable waters of the United States located in the Ninth Coast Guard District within a 500 yard radius of each tall ship participating in the re-enactment of the Battle of Lake Erie on September 2, 2013.
          (b) Effective and Enforcement Period. This rule is effective and will be enforced between 12:01 a.m. on June 13, 2013 until 11:59 p.m. on September 10, 2013.
          (c) Regulations.
          
          (1) In accordance with the general regulations in section 165.23 of this part, entry into a safety zone established by this section is prohibited without the authority of the Ninth District Commander, the cognizant Captain of the Port, or the on-scene designated representative.
          (2) The “designated representative” of the Ninth District Commander is any Coast Guard commissioned, warrant, or petty officer who has been designated by the Ninth District Commander or the cognizant Captain of the Port to act on his or her behalf.
          (3) Permission may be obtained to enter a safety zone established herein by contacting the on-scene designated representative on VHF channel 16.
          (4) Each vessel permitted to enter a safety zone established herein must remain at least 25 yards from any tall ships within that zone.
          (5) Each vessel permitted to enter a safety zone established by this section must operate at the minimum speed necessary to maintain a safe course and must proceed as directed by the Ninth District Commander, the cognizant Captain of the Port, or the on-scene designated representative.
        
        
          Dated: April 5, 2013.
          M.N. Parks,
          Rear Admiral, U.S. Coast Guard, Ninth District Commander.
        
      
      [FR Doc. 2013-10012 Filed 4-30-13; 8:45 am]
      BILLING CODE 9110-04-P
    
  